Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-3, 5, and 8-10 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach the following limitations in combination with the entirety of claim 1:
an off time power supply connected to the battery and configured to generate a second constant lower voltage than the first constant voltage, when the ignition switch is off…
…store the off-time rotation information into a memory; and
transfer the off-time rotation information stored in the memory to the controller when the ignition switch is set on again,
wherein, in the controlling the off-time power supply to intermittently supply the second constant voltage to the rotation sensor when the ignition switch is off, the calculator is further configured to:
update a set value of the intermittent interval, at which the second constant voltage is to be supplied intermittently so that the set value becomes smaller, when the off-time rotation information contains information indicating rotation of the motor, and
update the set value so that the set value becomes larger, when the off-time rotation information on the vehicle does not contain the information indicating rotation of the motor. 

Claims 2, 3, 5, and 8-10 are also allowed for further limiting allowed claim 1.


Yoo (2018/0237068) teaches calculating and accumulating, by the low-current MCU, rotation angles of the motor according to the motor position sensor value; and deciding, by a main MCU, a current steering angle by adding the rotating angle of the motor, accumulated by the low-current MCU while the ignition was turned off, to the final steering angle which has been stored in a memory when the ignition was turned off, the main MCU being operated as the ignition is turned on.
Takaki (2014/0158455) teaches the modes of computation of the rotation angle .theta. executed by the first rotation angle computation unit 77A include a normal mode and a simple mode. First, a basic concept of the rotation angle computing method in the normal mode will be described. The rotation angle computing method in the normal mode includes two kinds of methods. The first method is a method of computing the rotation angle .theta. on the basis of the output signals from the two magnetic sensors 71, 72, which are sampled at two sampling timings
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN R DICKINSON/Examiner, Art Unit 2867            

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867